Citation Nr: 0841975	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  96-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a scar as a residual of a shrapnel fragment wound 
of the left leg with retained foreign body. 
 
2.  Entitlement to a disability rating in excess of 10 
percent for scars as a residual of a shrapnel fragment wound 
of the left thigh with retained foreign body.

3.  Entitlement to a compensable disability rating prior to 
March 14, 2006, and in excess of 40 percent from March 14, 
2006, for a muscle injury of the left thigh affecting muscle 
groups XIII, XIV, and XVII as a residual of a shrapnel 
fragment wound of the left thigh.

4.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 
 
In a March 1994 rating decision, the RO, in part, denied an 
increased rating for residuals of a shrapnel fragment wound 
of the left leg.  The veteran timely perfected an appeal of 
this determination to the Board. 
 
In a January 1998 rating decision, the RO denied an increased 
rating for scars of the left leg, left thigh, and right 
thigh.  The veteran timely perfected an appeal of these 
determinations to the Board. 
 
The veteran was scheduled for an April 2004 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn for the increased rating 
claims pertaining to the residuals of a shrapnel fragment 
wound of the left leg and thigh.  See 38 C.F.R. § 20.704(d) 
(2008).

In May 2004, the Board, in part, remanded the appeal for 
further development.  In a January 2006, the Board again, in 
part, remanded the appeal for further development.  The Board 
also granted, in part, entitlement to an increased disability 
rating for residuals of a shrapnel fragment wound of the 
right thigh with retained foreign body by assigning a 
separate rating for muscle injury of the right thigh 
affecting muscle group XIII. 

By way of a February 2006 rating decision, the veteran was 
assigned a separate 10 percent evaluation for muscle injury 
of the right thigh affecting muscle group XIII, effective 
July 29, 1997.

In an October 2007 rating decision, the RO granted a separate 
40 percent evaluation for muscle injury of the left thigh 
affecting muscle groups XIII, XIV, and XVII as a residual of 
a shrapnel fragment wound of the left thigh, effective March 
14, 2006. 

The issues of entitlement to an increased rating in excess of 
50 percent for post-traumatic stress disorder and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residual scars from a shrapnel fragment 
wound of the left thigh have been manifested by approximately 
2 cm x 2 cm scar on the left lateral thigh and a 4 cm x 6 cm 
scar on the left lateral knee, which are superficial, and not 
disfiguring or productive of limitation of motion.

2.  The veteran's residual scar from a shrapnel fragment 
wound of the left leg has been manifested by a well-healed, 
nonerthematous scar approximately 2.0 cm x 1.0 cm, distal 
third anterior aspect of the left leg, which is superficial, 
and not disfiguring or productive of limitation of motion. 
 
3.  Prior to March 14, 2006, the objective and probative 
medical evidence of record demonstrates that the veteran's 
service-connected residuals of a shrapnel fragment wound to 
the muscles of the left thigh were manifested by pain, 
burning sensation, and numbness.  Muscle strength was 4 out 
of 5 for the left lower extremity for all groups in February 
2003.  And, muscle strength was 5/5 in the hip flexors, 4/5 
in knee flexors and extensors, and 5/5 in the ankle in June 
2005.  There was no muscle herniation and range of motion was 
within functional limits.

4.  From March 14, 2006, the objective and probative medical 
evidence of record demonstrates that the veteran's service-
connected residuals of a shrapnel fragment wound to muscle 
groups XIII, XIV, and XVII of the left thigh are considered 
to be "moderately" disabling and manifested by functional 
range of motion with some pain, weakness, and fatigability 
during a flare-up.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left leg scar, as a residual of a shrapnel 
fragment wound of the left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.31, 4.40, 4.59, 4.118, Diagnostic Codes 
7804, 7805 (effective prior to August 30, 2002); Diagnostic 
Codes 7801, 7804, 7805 (effective since August 30, 2002 and 
October 23, 2008).

2.  The criteria for a disability rating in excess of 10 
percent for left thigh scars, as a residual of a shrapnel 
fragment wound of the left thigh, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.31, 4.40, 4.59, 4.118, Diagnostic Codes 
7804, 7805 (effective prior to August 30, 2002); Diagnostic 
Codes 7801, 7804, 7805 (effective since August 30, 2002 and 
October 23, 2008).

3.  The criteria for a compensable disability rating prior to 
March 14, 2006, and in excess of 40 percent from March 14, 
2006, for a muscle injury of the left thigh affecting muscle 
groups XIII, XIV, and XVII as a residual of a shrapnel 
fragment wound of the left thigh, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.56,4.59; 38 C.F.R. § 4.73, 
Diagnostic Codes 5313 (effective prior to July 3, 1997); 38 
C.F.R. § 4.73, Diagnostic Codes 5313 (effective since July 3, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2003 and December 2006, 
after the adjudication of his claim in the March 1994 and 
January 1998 rating decisions at issue.  The Board notes, 
however, that prior notice would have been both a practical 
and a legal impossibility, because the VCAA was not enacted 
until November 2000.  Furthermore, the Board finds that any 
defect with respect to the timing of the VCAA notice letters 
constituted harmless error in this case.  The April 2003 and 
December 2006 VCAA letters summarized the evidence needed to 
substantiate the veteran's claims and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement.  The veteran was given 
every opportunity to submit evidence and argument in support 
of his increased rating claims, and to respond to the VCAA 
notices.  In January 2004, June 2005, and February 2008, a 
Supplemental Statement of the Case subsequently readjudicated 
the appeal, thereby rendering any pre-adjudicatory notice 
errors to be non-prejudicial.  All of these factors combine 
to demonstrate that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claims.  Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and March 2008, pertaining to the downstream 
disability rating and effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the April 
2003 and December 2006 VCAA letters did not satisfy all of 
the elements required by the recent Vazquez-Flores decision.  
Nonetheless, the veteran was not prejudiced in this instance, 
as the letters did provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) to support his claims for increased compensation.  In 
addition, the May 1998 Statement of the Case provided the 
veteran with the specific rating criteria for his service-
connected disability and explained how the relevant 
diagnostic code would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In 
his July 1994 Notice of Disagreement and February 2007 lay 
statement, the veteran stated he was waiting for a VA 
examination and asked VA to obtain his VA medical records to 
help support his claims.  In his July 1993 claim and other 
various statements, the veteran also discussed the severity 
of his disabilities.  Based on this evidence, the Board is 
satisfied that the veteran had actual knowledge of what was 
necessary to substantiate his increased rating claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

The veteran was afforded a VA examination in February 2003, 
April 2005, June 2005, and March 2006.

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



II.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3. 

III.  Scars as a Residual of a Shrapnel Fragment Wound of the 
Left Thigh and Leg 
 
Effective August 30, 2002 but prior to October 23, 2008, the 
regulations regarding the evaluation of skin diseases were 
revised.  See 67 Fed. Reg. 49,590-99 (2002).  
Scars that are deep or that cause limited motion are rated 
under Diagnostic Code 7801.  A deep scar is one associated 
with underlying soft tissue damage, and a superficial scar is 
one not associated with underlying soft tissue damage.  Scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches or more are given a 10 percent rating 
under Diagnostic Code 7802.  Unstable superficial scars are 
rated 10 percent disabling under Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Superficial 
scars that are painful on examination are rated 10 percent 
disabling under Diagnostic Code 7804.  Diagnostic Code 7805 
provides that other scars are rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are deep and 
nonlinear are rated under Diagnostic Code 7801.  A deep scar 
is one associated with underlying soft tissue damage.  Burn 
scars or scars due to other causes, not of the head, face, or 
neck, that are superficial and nonlinear covering areas of 
144 square inches (929 sq. cm.) or greater are rated as 10 
percent disabling under Diagnostic Code 7802.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Scars that are unstable or painful receive a 
compensable rating under Diagnostic Code 7804.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Although the 
regulation has been rephrased, the elements to be considered 
in determining the degree of disability have substantially 
remained unchanged.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim for an increased rating was 
filed prior to August 30, 2002 and October 23, 2008, the 
Board will consider the regulations in effect both prior to 
August 30, 2002 and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.
 
The veteran's scars as a residual of a shrapnel fragment 
wound of the left thigh and left leg have been evaluated as 
10 percent disabling under Diagnostic Codes 7804-5315.  These 
disabilities have been evaluated by analogy.  38 C.F.R. 
§ 4.20.   

With respect to the veteran's residual scars, the Board 
initially notes that both former and revised Diagnostic Code 
7804 provide for a maximum 10 percent rating for superficial 
scars that are painful or tender on exam.  
 
After review of the record, the Board observes that no other 
diagnostic code relevant to scars, either prior to August 30, 
2002 and since October 23, 2008, provides for a higher 
rating.  See Diagnostic Codes 7804-5315 (effective prior to 
August 30, 2002); Diagnostic Codes 7804-5315 (effective since 
August 30, 2002).  In this regard, the Board notes that a 
February 2003 VA examination reflects a vertical well-healed, 
nonerythematous, nontender scar measuring approximately 2.5 
cm x 1.5 cm with some soft tissue depression at the proximal 
third lateral aspect of the left thigh.  There was a 
horizontal scar approximately 7.0 cm x 1.0 cm slightly 
depressed scar, lateral aspect, distal third of the left 
thigh.  There was also was a well-healed, nonerthematous scar 
approximately 2.0 cm x 1.0 cm, distal third anterior aspect 
of the left leg.  The scar was freely mobile.  No adhesions 
were noted and there was minimal tenderness to palpation.  
The VA examiner stated that the scars were essentially 
superficial with minimal soft tissue involvement.  There was 
no gross muscle involvement or apparent bone or joint 
involvement.

An April 2005 VA examination report reflects a 2 cm x 2 cm 
scar on the left lateral thigh and a 4 cm x 6 cm scar on the 
left lateral knee.  There was no pain on examination or 
adherence.  The texture of the skin was normal.  There were 
no signs of ulceration or breakdown of the skin.  There was 
no elevation or depression of the scars.  The scars were 
superficial with no inflammation or keyloid formation.  The 
scars were hypopigmented.  There was no area of induration or 
inflexibility.  There was no limitation of motion secondary 
to the scars or disfigurement.  

The veteran underwent another VA examination in June 2005.  
The VA examiner noted that there was a 3 inch horizontal scar 
situated over the lateral aspect of the lower one-third of 
the left thigh.  There was mild tissue loss, but no muscle 
atrophy.  The scars were hypersensitive and tender to touch.  
There was adhesion of the scar to the underlying structures.
 
The Board notes that a June 2005 VA muscles examination 
report reflects a diagnosis of some residual fragments 
throughout the scars causing a burning sensation over both 
legs, limiting the veteran's functional abilities such as an 
inability to move around especially during flare-ups.  Also, 
a June 2005 VA neurological examination noted that there was 
a left and right thigh scar with no obvious muscle wasting or 
atrophy, except at the site of the left thigh scar.  There 
was pain with knee extension more on the left side consistent 
with root irritation.  The Board observes, however, that the 
current objective medical evidence of record, including the 
June 2005 VA muscle examination report, fails to show that 
the veteran's scars result in limitation of flexion or 
abduction of the thigh/left leg or limitation of flexion or 
extension of the knee so as to warrant a disability rating 
greater than 10 percent via Diagnostic Code 7805.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, 5260, 5261.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an increased 
rating in excess of 10 percent for scar as a residual of a 
shrapnel fragment wound of the left thigh and an increased 
rating in excess of 10 percent for scar as a residual of a 
shrapnel fragment wound of the left leg.  The Board concludes 
that there was no period during this appeal that a rating 
greater than 10 percent for the service-connected scars was 
warranted.  Hart, supra.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 
 
IV.  Residual muscle injury of the left thigh affecting 
muscle groups XIII, XIV, and XVII  
 
Effective July 3, 1997, the regulations regarding the 
evaluation of muscle injuries were revised.  See 62 Fed. Reg. 
30235-30240 (effective July 3, 1997).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas, supra.  As the veteran filed his initial claim prior 
to July 3, 1997, the Board will consider the regulations in 
effect both prior to and since July 3, 1997. 

To warrant a compensable disability rating for muscle injury, 
the veteran must demonstrate at least moderate disability of 
the muscles of the leg.  38 C.F.R. § 4.56 describes the 
objective findings of slight, moderate, moderately severe, 
and severe disability of the muscles.  As noted above, that 
regulation has been revised.  The Board has compared the 
former version of 38 C.F.R. § 4.56 (effective prior to July 
3, 1997) with the revised version published in 62 Fed. Reg. 
30235-30240 (1997).  Although the regulation has been 
rephrased, the elements to be considered in determining the 
degree of disability have substantially remained unchanged. 
 
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c). 
 
Slight disability of muscles would result from a simple wound 
of muscle without debridement or infection.  The history and 
complaint would include service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability as defined in paragraph (c) 
of this section.  Objective findings would include minimal 
scar; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 
 
Moderate disability of muscles would result from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include service department record or other 
evidence of in-service treatment for the wound; and a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability, as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings would 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 
 
Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history and complaint would 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; and a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  Objective findings would 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3). 
 
Severe disability of muscles would result from a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint would include service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; and a record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4). 
 
Muscle group XIII refers to the posterior thigh group, 
hamstring complex of 2-joint muscles, including the biceps 
femoris, semimembranosus, and semitendinosus.  Muscle group 
XIII is responsible for extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
knee joint.  The following evaluations are assignable for 
disability of muscle group XIII: 40 percent for severe; 30 
percent for moderately severe, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle group XIV refers to the following: extension of knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting XVII (1) 
in postural support of body; acting with hamstrings in 
synchronizing hip and knee.  Anterior thigh group, namely 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae foemoris.  
The following evaluations are assignable for disability of 
muscle group XIV: 40 percent for severe; 30 percent for 
moderately severe, 10 percent for moderate, and 0 percent for 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Muscle group XVII refers to the following: extension of hip; 
abduction of thigh; elevation of opposite side of pelis; 
tension of fascia lata and illotibial (Maissiat's) band, 
acting with XIV in postural support of body steadying pelvis 
upon head of femur and condyles of femur on tibia.  Pelvic 
girdle group, namely gluteus maximus, gluteus medius, and 
gluteus minimus.  The following evaluations are assignable 
for disability of muscle group XVII: 50 percent for severe, 
40 percent for moderately severe; 20 percent for moderate, 10 
percent for moderate, and 0 percent for slight.  38 C.F.R. § 
4.73, Diagnostic Code 5317. 

The veteran's service medical records show that he suffered 
multiple penetrating fragment wounds of both posterior thighs 
with no nerve or artery involvement. Treatment consisted of 
debridement of the wounds followed by delayed primary closure 
of the wounds six days later.  They also reflect shrapnel 
wounds to the left leg in the lateral portion of the lower 
one third of the thigh and to the right leg just above the 
popliteal region.  There was no local tenderness and no 
atrophy of the quadriceps.  The veteran's separation 
examination report reflects a burn scar on the left side and 
a shrapnel scar on the right posterior thigh. 
 
Post service, an August 1970 VA examination report reflects 
complaints of pain at the site of the scars but no functional 
disability.  April 1994 and November 1997 VA examination 
reports reflect complaints related to the left leg, and the 
April 1994 examination found 5/5 muscle strength bilaterally.  
The November 1997 VA examiner rendered a diagnosis of status 
post shrapnel injuries to the left lower extremity with 
residual pain and weakness.  

A February 2003 VA examination report reflects complaints of 
weakness of the left lower extremity.  He also complained of 
numbness and burning sensation of the left thigh and left leg 
that resolved with exercise.  The muscle strength was 4/5 for 
the left lower extremity for all groups.  There was no gross 
muscle herniation.  The veteran was able to squat and stand 
and was not using an assistive device.  The veteran was able 
to heel/toe walk.  There was decreased sensation of the 
entire left lower extremity.  There was a positive straight 
leg raising on the left lower extremity for all groups.  The 
VA examiner diagnosed well-healed shrapnel scars, bilateral 
thighs and left leg with residuals of hypersensitivity at the 
scarred distal third posterior aspect of the right thigh; and 
chronic lumbosacral radiculopathy, left more so than right 
resulting in weakness of the left lower extremity.  X-rays 
showed retained foreign bodies, distal portion of the middle 
third, lateral aspect of the left thigh.  The diagnosis was 
chronic pain syndrome of the lower extremities with residual 
shrapnel fragments in both thigh areas with partial 
impairment secondary to pain, spasms, and fatigability 
especially with flare-ups. 

A June 2005 VA peripheral nerves examination report reflects 
diagnoses of low back pain with bilateral extremity 
dysesthesia and minimum motor weakness, and shrapnel injuries 
to the bilateral limbs which were unlikely to be or play a 
major role in the veteran's dysesthesias and weakness.  
Similarly, a June 2005 muscle examination report reflects a 
diagnosis of chronic pain syndrome of the lower extremities 
with residual shrapnel fragments in both thigh areas with 
partial impairment secondary to pain, spasms, and 
fatigability.  The veteran reported symptoms of muscle pain 
in both hamstrings, both thigh regions, and both calf 
muscles.  The veteran did not recall the wounds being 
infected.  Examination showed that muscle strength was 5/5 in 
the hip flexors, 4/5 in knee flexors and extensors, and 5/5 
in the ankle.  There was decreased sensation over the lower 
extremity and reflexes were 2 in the knee and ankle.  There 
was no muscle herniation and range of motion of the hip and 
knee were within functional limits.  The examiner noted that 
the muscle groups moved the joints independently through 
functional range of motion but were limited by pain, 
weakness, and fatigability in the left leg muscles during 
flare-ups.  The examiner observed that there was no 
additional limitation of range of motion following repetitive 
use.  He stated that there was no associated bony injury, 
nerve injury, or vascular injury. 

A March 2006 VA examination revealed that the veteran 
sustained shrapnel injury to both thighs affecting lateral 
aspect of left thigh muscles including tensor fascia lata as 
well as iliotibial band.  A radiologic studied confirmed 
scattered shrapnel fragments in the left thigh.  The veteran 
had a mild defect of muscle of left tensa fascia lata as well 
as iliotibial ban.  A major dysfunction of this muscle group 
was due to pain and left tensor fascia lata function of the 
hip abductor as well as the hip flexors.

A December 2006 addendum to the March 2006 VA examination 
revealed that the veteran suffered from a moderate injury to 
the tensor fascia lata of the left leg Group XIII, Group XIV, 
and Group XVII.  As muscle groups XIII, XIV, and XVII were 
found by the VA examiner to be moderately disabling, the 
regulations provide percents of 10, 10 and 20 which combine 
to a 40 percent evaluation for the residuals of a shrapnel 
fragment wound of the left thigh.  

Here, the evidence of record as discussed above shows that 
prior to March 14, 2006 the veteran's left muscle injury was 
manifested by pain, burning sensation, and numbness.  Muscle 
strength was 4/5 for the left lower extremity for all groups 
in February 2003.  And, muscle strength was 5/5 in the hip 
flexors, 4/5 in knee flexors and extensors, and 5/5 in the 
ankle in June 2005.  There was no muscle herniation and range 
of motion was within functional limits.  The February 2003 
and June 2005 VA examiners diagnosed chronic pain syndrome.  
In sum, the medical evidence prior to March 14, 2006, at 
best, reflects only slight impairment of the left thigh 
muscles.  Thus, an evaluation in excess of 0 percent for 
veteran's muscle disability is not warranted for the period 
prior to March 14, 2006.

Further, the veteran's left thigh injury for muscle groups 
XIII, XIV, and XVII does not warrant an evaluation in excess 
of 40 percent for the time period beginning on March 14, 
2006, given that the left thigh muscle disability is 
manifested by pain and numbness with functional range of 
motion and was considered to be "moderately" disabling by 
the March 2006 VA examiner.

The Board has considered other potentially applicable 
diagnostic criteria and a higher rating is not warranted even 
with consideration of the DeLuca factors.  A higher 
evaluation is not warranted as the veteran's disability is 
not considered "moderately severe" and does not reflect a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records do not 
reflect hospitalization for a prolonged period for treatment 
of the wound.  The record does not reflect consistent 
complaint of cardinal signs and symptoms of muscle disability 
over the years.  There is no indication on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles.  Moreover, the record reflects minimal current 
muscle weakness.  See 38 C.F.R. § 4.56(d)(3).  Lastly, the 
March 2006 VA examiner found no additional limitation of 
range of motion following repetitive use.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45. 
 
Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards. Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met. Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 40 
percent for a muscle injury. 


ORDER

A disability rating in excess of 10 percent for scar as a 
residual of a shrapnel fragment wound of the left leg with 
retained foreign body, is denied. 
 
A disability rating in excess of 10 percent for scars as a 
residual of a shrapnel fragment wound of the left thigh with 
retained foreign body, is denied.

Entitlement to a disability rating in excess of 0 percent 
prior to March 14, 2006, and in excess of 40 percent from 
March 14, 2006, for a muscle injury of the left thigh 
affecting muscle groups XIII, XIV, and XVII as a residual of 
a shrapnel fragment wound of the left thigh, is denied.


REMAND

With regard to the issues of entitlement to an increased 
rating in excess of 50 percent for PTSD and entitlement to 
TDIU, the veteran requested a hearing before the Board, as 
indicated on the December 2006 VA Form 9.  Under applicable 
regulation, a hearing on appeal will be granted if a veteran, 
or his representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2008).  Because failure to 
afford the veteran the requested hearing would constitute a 
denial of due process and result in any Board decision being 
vacated, 38 C.F.R. § 20.904(a) (2008), this matter must be 
addressed before the Board promulgates a decision.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the veteran for a hearing before 
the Board in accordance with applicable 
procedures.  The veteran and his 
representative should be notified of the 
time and place to report for the hearing.

2.  After completion of the above 
development, the veteran's claim for 
entitlement to an increased rating for 
PTSD and entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal





 Department of Veterans Affairs


